Citation Nr: 0629351	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left hip, status post total hip replacement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
ending in November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004 the Board remanded this issue for further development.

A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet.App. 268 
(1998).

In June 2006, the appellant and his spouse testified at a 
Board hearing at the RO.  A transcript of that hearing is of 
record.

In June 2006, the veteran submitted additional evidence to 
the Board and simultaneously executed a waiver of initial RO 
review of the new evidence.  The new evidence will therefore 
be considered in this decision.  38 C.F.R. § 20.1304 (2006).

At the June 2006 hearing, a motion was granted to hold the 
record open for 60 days to allow the veteran to obtain an 
additional medical opinion and submit new medical evidence.  
The veteran, during the hearing, expressly waived the right 
to initial RO review of the evidence he planned to submit.  
The 60 day period has now expired and, although new documents 
have been received from the veteran, no new medical opinion 
has been received.  The documents received will be considered 
in this decision.  38 C.F.R. § 20.1304 (2006).




FINDINGS OF FACT

1.  The veteran's in-service left leg numbness and weakness 
was not a manifestation of avascular necrosis of the left 
hip; it was related to the veteran's service-connected lumbar 
spine disease.

2.  Avascular necrosis of the left hip was not manifested 
during the veteran's active duty service, nor is avascular 
necrosis of the left hip otherwise related to the veteran's 
active duty service.


CONCLUSION OF LAW

Avascular necrosis of the left hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131,  5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In accordance with the November 
2004 Board remand, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated March 2005.  Moreover, 
in the March 2005 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2005 letter was sent to the 
appellant prior to a January 2006 supplemental statement of 
the case issued in connection with RO readjudication of the 
issue.  Thus, the appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The March 2005 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed scars.  However, there has been no timely notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
March 2005 letter notifying him to submit evidence detailing 
the nature and history of his claimed disability.  The RO 
also furnished the appellant with a letter in April 2006 
which directly explained how VA determines disability ratings 
and effective dates.  In any event, as the Board finds below 
that service connection is not warranted for avascular 
necrosis of the left hip, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Indeed, in his June 2006 submission to VA, 
the veteran signed a statement indicating that he had no 
other information or evidence in connection with the claim.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection 
for avascular necrosis of the left hip.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

It is clear from the record, including post-service medical 
records and documents obtained from the Social Security 
Administration, that the veteran has been diagnosed with 
avascular necrosis of the left hip.  The veteran contends 
that left leg numbness he experienced during service was an 
early manifestation of the avascular necrosis of the left hip 
which would be diagnosed after service.  The Board notes that 
the veteran's service medical records do, in fact, document 
complaints of left leg numbness and weakness during service, 
beginning in September 1988 and continuing through the 
veteran's October 1988 retirement examination.  The service 
medical records do not indicate, and the veteran does not 
contend, that avascular necrosis of the left hip was 
diagnosed during service; the record reflects that avascular 
necrosis of the left hip was first diagnosed over 10 years 
after service in May 2000, with hip replacement surgery 
taking place in September 2000.  Rather, the veteran's 
primary argument is that the documented symptoms of left leg 
numbness which occurred during service can be, in hindsight, 
reasonably understood to be early manifestations of the later 
diagnosed avascular necrosis of the left hip.

In April 2003, the veteran was afforded a VA examination to 
determine the nature and etiology of two conditions for which 
the veteran had claimed entitlement to service connection: 
avascular necrosis of the left hip and, separately, disease 
of the lumbar spine.  The April 2003 VA examiner reviewed the 
veteran's medical history and performed a physical inspection 
to conclude that the veteran's in-service left leg numbness 
was likely an early manifestation of the veteran's lumbar 
spine disease (that would be clinically diagnosed just over 3 
years following the conclusion of active service).  
Significantly, the April 2003 VA examination report very 
clearly expresses that the examiner's opinion, based upon 
medical judgment and review of the medical records, was that 
the in-service left leg numbness was not likely related to 
the avascular necrosis of the left hip (that would be 
diagnosed over 10 years after the conclusion of service).  
Based upon this expert opinion, the RO granted service 
connection for the veteran's lumbar spine disease and denied 
service connection for avascular necrosis of the left hip.  
The April 2003 VA examination report must be accorded 
significant probative weight because it reflects the medical 
conclusions of a competent medical expert following careful 
review of the pertinent medical records and a physical 
inspection of the veteran.

The outcome of this appeal, based upon the contentions 
advanced by the veteran, substantially depends upon the 
answer to the medical question which the April 2003 VA 
examination report competently addresses: was the in-service 
left leg numbness a manifestation of avascular necrosis of 
the left hip?  The competent medical opinion of record 
clearly explains that the in-service left leg numbness was 
likely a symptom of a later diagnosed lumbar spine problem.  
Noting that this opinion has served as the basis for a grant 
of service connection for that lumbar spine disease, service 
connection for the avascular necrosis of the left hip may 
only be warranted either on a different theory than that 
advanced by the veteran or on the basis of different 
probative medical evidence that supports the theory advanced 
by the veteran in contradiction of the April 2003 examination 
report.  In this case, the veteran has not advanced any 
alternative theories upon which to base entitlement to 
service connection, but has instead offered pertinent general 
medical literature in an effort to support the theory that 
the in-service left leg numbness was an early manifestation 
of the avascular necrosis of the left hip.

Essentially, the general medical information submitted in 
support of the claim characterizes the disease of avascular 
necrosis in such a manner as to suggest that the veteran's 
in-service symptoms may be consistent with earlier stages of 
the disease.  To compliment this evidence, the veteran and 
his spouse have argued that the diagnostic testing performed 
during service was inadequate to detect avascular necrosis of 
the left hip and, moreover, that the diagnostic efforts 
essentially ruled out all other possible causes of the 
symptoms.  The Board understands the arguments presented and 
the suggested implications of the submitted medical 
information.  However, the Board must consider the April 2003 
VA examination report as the most probative medical evidence 
in the record because this report specifically addresses the 
veteran's medical history and provides a competent medical 
explanation for the in-service left leg numbness; this 
explanation specifically indicates that the in-service 
symptoms in this case simply were not likely related to any 
avascular necrosis of the left hip.

At his June 2006 hearing, the veteran expressed the intention 
to obtain an additional medical opinion to provide specific 
competent medical support for his theory that the in-service 
left leg numbness was related to avascular necrosis of the 
left hip.  Although a motion to hold the record open for 60 
days was granted to allow for such evidence to be obtained, 
no such medical opinion has been received by the Board.  
Thus, in order for the Board to find that service connection 
is warranted in this case, the Board would have to rely upon 
the submitted general medical evidence which does not address 
the veteran's case specifically, and the lay interpretation 
of the medical evidence advanced by the veteran and his 
spouse.

In a June 2006 letter, the veteran invites the Board to adopt 
an interpretation of the medical evidence that focuses upon 
the uncertainty of the cause of the in-service left leg 
numbness and emphasizes the possibility that it was due to 
avascular necrosis.  The Board notes, however, that service 
connection may not be based on a resort to speculation or 
mere possibility.  See 38 C.F.R. § 3.102.  Additionally, the 
June 2006 letter challenges the medical rationale of the 
April 2003 VA examination report and invites the Board to 
draw alternative medical conclusions.  While the Board 
understands the contentions advanced by the veteran and his 
spouse, the Board may not engage in its own medical analysis 
and, thus, may not reach the specific medical conclusions 
suggested by the veteran's lay analysis and his submission of 
general medical literature.  Colvin v. Derwinski, 1 Vet.App. 
171  (1991).  The veteran and his spouse, as lay people, are 
competent to provide evidence regarding symptomatology, but 
they are not competent to provide evidence regarding 
diagnosis or etiology; the Board must rely upon the 
conclusions of medical experts regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

While the veteran and his spouse have understandably 
emphasized that it is possible that his in-service symptoms 
were an early manifestation of avascular necrosis of the left 
hip, the competent medical opinion of record specifically 
finds that, in this case, the veteran's in-service symptoms 
were more likely linked to a different pathology and not to 
avascular necrosis of the left hip.  The veteran has 
essentially argued that the existence of the possibility that 
his in-service symptoms were related to avascular necrosis 
raises reasonable doubt sufficient to warrant service 
connection.  However, there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination in this case.  38 U.S.C.A. 
§ 5107(b).  38 C.F.R. § 3.102.

There is no competent evidence of record otherwise suggesting 
any in-service manifestation of avascular necrosis of the 
left hip.  Thus, the preponderance of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


